DETAILED ACTION

Claim Rejections - 35 USC § 112
Claims 1-2, 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “outer wall” of the force transducer recited in this claim, lacks proper antecedent basis in the disclosure. Correction is required.
Claims 2, and 4-10, for the virtue of their dependency to claim 1, are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 5-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., U.S. Patent Number 6089106.
	Regarding claim 1, Patel et al., discloses a force sensor assembly   with features of the claimed invention including a top component (element 74), the top component having a top surface for receiving at least one portion of the body of the subject; a single force transducer supporting the top component, the single force transducer including a force transducer body portion (related to elements 50 and 52), with at least one outer wall (the wall 50 can be called outer wall), and at least one deformation sensing element (element 54) disposed on the at least one outer wall of the force transducer body portion, the single force transducer configured to sense one or more measured quantities and output one or more signals that are representative of forces being applied to the top surface of the top component by the subject, and the single force transducer supporting the entire weight of the top component; and a base component (element 40), disposed underneath the single force transducer, the base component configured to be disposed on a support surface.  
	Regarding claims 11, 17, Patel et al., U.S. Patent Number 6089106 discloses a force sensor assembly   with features of the claimed invention a top component (element 128), defining a top component footprint, the top component having a top surface for receiving at least one portion of the body of the subject; -3-Attorney Docket No.: 2011C02-NB-CIP50Application No.: 17/682,652 Inventors: Necip Berme et al.Filing Date: February 28, 2022 a single force transducer supporting the top component, the single force transducer defining a force transducer footprint, the single force transducer configured to sense one or more measured quantities and output one or more signals that are representative of forces and/or moments being applied to the top surface of the top component by the subject, the single force transducer supporting the entire weight of the top component, and the top component footprint being larger than the force transducer footprint of the single force transducer; and a base component (elements 132, 134), disposed underneath the single force transducer, the base component configured to be disposed on a support surface
	Regarding claims 2, and 12, the single force transducer is disposed proximate to a center of the top component (see figure 1).  
	Regarding claims 5, 14, the single force transducer, generally is form like a beam (see figure 5).  
	Regarding claims 6, 15 the single force transducer is configured to measure at least one force component, it can be used for measuring a least one moment component too.  However, while such limitation more define the invention, they do not substantially contribute to the structure or elements of the base claim, and are aspects of the intended use.  
	Regarding claims 7, 16, the single force transducer can be configured to measure a plurality of force components.  
	Regarding claim 8, the top plate defining a plate footprint that is larger than the force transducer footprint of the single force transducer.  
	Regarding claims 9,  18, the single force transducer defines a force transducer footprint, and the base component is in a form of a bottom plate configured to be disposed on the support surface, the bottom plate (related to elements 132, 134), defining a base footprint that is larger than the force transducer footprint of the single force transducer (see figure 7).  
	Regarding claims 10, 19, the force measurement comprising a data processing device (see col. 3, lines 45-50).
	
At least claims 1, 4, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park U.S. Publication Number 20060081072.
	Regarding claim 1, and claim 11, Park discloses a load Measuring Transducer Including Elastic Structure with features of the claimed invention including the top component having a top surface (element 30), for receiving at least one portion of the body of the subject; a single force transducer supporting the top component, the single force transducer including a force transducer body portion with at least one outer wall (element 1), and at least one deformation sensing element (element 800),  disposed on the at least one outer wall of the force transducer body portion, the single force transducer configured to sense one or more measured quantities and output one or more signals that are representative of forces and/or moments being applied to the top surface of the top component by the subject, and the single force transducer supporting the entire weight of the top component; and a base component (element 45), disposed underneath the single force transducer, the base component configured to be disposed on a support surface.
	Regarding claim 11, the top component footprint (element 300, in figure 31) being larger than the force transducer  (element 400, in figure 30), footprint of the single force transducer; and a base component disposed underneath the single force transducer, the base component (element 45), configured to be disposed on a support surface.	Regarding claims 4, 13, the single force transducer is in a form of a pylon-type force transducer (related to figure 29-31).

Response to Amendment
Applicant's amendment and arguments filed 7/15/22 have been fully considered but they are moot in view of the new ground of rejection. It appears a force sensor assembly with a top and bottom plates and a measuring mean in between is notoriously known in the art,  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/            Primary Examiner, Art Unit 2855                                                                                                                                                                                            Tuesday, July 19, 2022